Citation Nr: 1241057	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for PTSD.

In a previous decision dated in September 1982 the Board denied service connection for any acquired psychiatric disorder, specifically including schizophrenia.  Reopening of the claim of service connection for schizophrenia was subsequently denied on several occasions, most recently in a final rating decision in May 2005.

In his current claim, filed in June 2007, the Veteran did not ask to reopen the claim for schizophrenia but rather presented an initial request for service connection specifically for PTSD.  When the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication, and a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the current claim of service connection for PTSD is not prejudiced by the previous denial of service connection specifically for schizophrenia.  

Further, during the course of this appeal the United States Court of Appeals for Veterans Claims (Court) issued a decision holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities; see Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue on appeal as a request for service connection for an acquired psychiatric disorder as reflected on the title page, although service connection for schizophrenia will not be considered.  

In his substantive appeal, received in July 2009, the Veteran requested a hearing before a Member of the Board at the RO ("Travel Board"  hearing), but in September 2009 he stated in writing that he wished instead to testify in a hearing at the Board's Central Office in Washington.  Thereafter, he submitted a letter in May 2011 withdrawing his request for a hearing and asking the Board to adjudicate the appeal based on the existing record.  His previous requests for hearing are accordingly deemed to be withdrawn.   See 38 C.F.R. § 20.704 (2012).


FINDINGS OF FACT

1.  The Veteran did not have psychiatric treatment or diagnosis during service, and a psychotic disorder was not manifested to a compensable degree within the first year after discharge from service.

2.  Following discharge from service the Veteran was variously diagnosed with toxic psychosis, schizophrenia in different forms, personality disorder, bipolar disorder and psychotic disorder not otherwise specified (NOS); he has not been diagnosed with PTSD.

3.  The issue of service connection for schizophrenia is not on appeal.

 4.  Personality disorders are not disabilities for which service connection may be considered.

5.  Toxic psychosis, bipolar disorder and psychotic disorder NOS are not etiologically related to service. 

CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is not due to or aggravated by service, and incurrence of a psychotic disorder during service may not be presumed.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, notice fully compliant with the law, including the disability-rating and effective-date elements, was provided to the Veteran by a letter in October 2007, and the Veteran had ample opportunity to respond prior to issuance of the June 2008 rating decision on appeal.  

The record also reflects that service treatment records (STRs), service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal; as noted in the Introduction he was scheduled to testify before the Board but he withdrew his request.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Service connection may be granted on a presumptive basis for a psychotic disorder that became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show no indication of a psychiatric disorder in service.  In April 1975, the Veteran was transferred to the Naval Regional Medical Center in Charleston, South Carolina, for the purpose of immediate transfer to the Naval Drug Rehabilitation Center in Jacksonville, Florida.  The only diagnosis at the time was "drug abuse."  A separation examination performed that same month at the Naval Drug Rehabilitation Center shows psychiatric evaluation as "normal." 

Service personnel records show the Veteran served on the USS Midway from August 1973 to January 1975, at which time he went absent without leave (AWOL).  He was apprehended by civilian authorities in Auburn, Alabama in possession of falsified identification, and was returned to military authorities at Fort Benning, Georgia.  He was subsequently moved to the naval station in Charleston, South Carolina and from there to the Medical Holding Company in Jacksonville, Florida.  In June 1975 the Veteran signed a voluntary request for administrative discharge.  

The Veteran was discharge from service in June 1975.  His DD Form 214N shows the reason for discharge was personal use of drugs other than alcoholic beverages.  However, the DD Form 215 shows character of discharge as honorable.

The Veteran submitted a claim for service connection for "nervous disorder" in May 1977.  The RO denied the claim by a rating decision in June 1977, based on a finding that the Veteran had not been identified with any psychiatric disorder in service other than drug abuse, a disability incurred by the Veteran's own willful misconduct.

In January 1978 the Veteran received VA inpatient treatment due to psychotic behavior with delusional ideation, loss of contact with reality, ego disorganization and confusion.  The Veteran was noted to have a history of abusing substances including marijuana, speed, PSC, cocaine, heroin, mescaline and "downers."  The clinical assessment was toxic psychosis; there was no indication of a current acquired psychiatric or organic mental disorder.

Thereafter, the Veteran received two days of VA inpatient treatment in March 1978 for diagnosed paranoid schizophrenia.  The RO thereupon issued a rating decision in March 1978 denying service connection for this new diagnosis.  

The Veteran received 10 days of VA inpatient treatment during the period March-April 1978 for diagnosed drug dependence (marijuana).  No other psychiatric diagnosis was recorded.

The Veteran was examined in August 1979 by psychiatrist Dr. A. Almon Ward, who noted the Veteran had been hospitalized approximately six times during the five years since his discharge from service.  Dr. Ward examined the Veteran and noted observations in detail; the diagnosis was chronic schizophrenic reaction of undifferentiated type.  Thereafter, a disability determination in August 1979 by the Social Security Administration (SSA) granted disability benefits effective from June 1979 for chronic schizophrenic reaction of undifferentiated type.

The Veteran received VA inpatient treatment in September 1979, which records show he was described as uncooperative, psychotic, delusional and under the influence of "angel dust" and PCP.  Records show the Veteran departed against medical advice to seek treatment by a private psychiatrist, Dr. Chester W. Jenkins.  The discharge diagnosis was paranoid-type schizophrenia.

A February 1980 letter from Dr. Jenkins states the Veteran had received emergency treatment in September 1979 for an anxiety episode related to personal stress.  The Veteran asserted he had considerable problems with "nerves" in service and had spent three months in a military psychiatric hospital.  Dr. Jenkins' impression was that the Veteran was suffering from anxiety.

In February 1980 the RO issued a rating decision that denied service connection for a claimed "nervous condition, noting that no psychiatric disorder had been shown earlier than March 1978 (schizophrenia) and that no diagnosed disorder had been related to service.

The Veteran received inpatient VA psychiatric treatment in August 1980 for complaints of nervousness and depression.  The discharge diagnosis was paranoid-type schizophrenia in remission and alcoholism  (habitual excessive drinking).

In September 1980, the Veteran testified before the RO's Rating Board that during service he had tried to get help because his nerves were "real bad" and he went absent without leave (AWOL).  He indicated he tried to get help from his chain-of-command and from a chaplain, all to no avail; he went AWOL in Japan and was subsequently apprehended in Charleston, South Carolina, and from there he was sent to Jacksonville.  The Veteran's nervous condition was manifested by shaking and sweating; these symptoms began only after he started drinking and taking drugs.  The Veteran's shipmates were also drinking and taking drugs.  The Veteran did not know if he had ever been diagnosed with a psychiatric disorder.  He first sought treatment approximately two years after discharge from service; during the intervening period he experienced illusory smells and itching although he did not have auditory or visual hallucinations per se.

The Veteran was examined by psychiatrist Dr. Charles H. Smith in November 1980 for the purpose of evaluating a claim for disability benefits.  Dr. Smith performed an examination and noted observations in detail.   Dr. Smith's impression was past episode or episodes of schizoaffective-type schizophrenia, apparently in current remission.
 
The Veteran received VA inpatient treatment in October 1981-January 1982 for diagnosed schizophrenia with schizoaffective features.

The Veteran testified before the Board in March 1981.  He stated he went AWOL during service because his friend, with whom he had enlisted in a "buddy plan," stopped being friendly toward him.  As in his previous testimony, he stated he had tried unsuccessfully to get help from his chain-of-command prior to going AWOL.  While AWOL he was apprehended by the local police and sent to Charleston.  He thereafter told a chaplain that he had used drugs, and was sent to Jacksonville to the "quack center" for further treatment.  The Veteran was not aware of having been assigned any particular diagnosis, but he was advised he would continue to experience problems.   After discharge from service he experienced itching sensations in his rectum and nervous problems; he had multiple jobs and trouble adjusting to people because he was considered to be "crazy."  

The Veteran presented to the VA MHC in June 1981 complaining of "the shakes," a biting sensation in his rectum and loss of appetite.  The clinical diagnosis was paranoid schizophrenia and status post drug dependence and alcoholism.

A May 1982 decision by the SSA continued the Veteran's current disability benefits, based on a finding that he had been continuously disabled since June 1979.

The Board issued a decision in September 1982 denying service connection for psychiatric disorder.  The Board found as fact that the Veteran had been discharged from service because of drug abuse, that STRs showed no manifestations of an acquired psychiatric disorder and that an acquired psychiatric disorder was initially reported a number of years after service, with diagnoses including schizophrenia.  The Board concluded as law that an acquired psychiatric disorder was not incurred in or aggravated by service and that the criteria for presuming that a psychosis was incurred in service had not been met.

In October 1982, the Veteran was committed to State Hospital by the probate court following complaint the Veteran was wandering around town making delusional statements; he had also threatened his mother and his brother and was not taking his medications.

The Veteran received inpatient psychiatric treatment at East Alabama Medical Center (EAMC) in October 1982 at the request of his family, having manifested progressive agitation, confusion and erratic threatening behaviors.  The clinician noted extensive psychiatric treatment in the past with prescriptions for various psychotropic medications, primarily antipsychotics.  The discharge diagnosis was psychosis of undetermined type and overdose of medications.
   
The Veteran received VA inpatient treatment during the period October-December 1982, having been committed by his mother.  The discharge diagnosis was paranoid-type schizophrenia.

The Veteran presented to the VA MHC in April 1982 complaining of insomnia; the clinical diagnosis was schizoaffective disorder.  Thereafter, MHC notes in August 1983 and January 1984 show diagnosis of paranoid schizophrenia.  Similarly, inpatient treatment notes show treatment for paranoid schizophrenia in August-September 1983.
 
A treatment note from EAMC dated in May 1984 states the Veteran had been referred by his family and the county probate court after tying to hang himself while in jail pending a commitment hearing.  The clinician noted the Veteran had been institutionalized several times for agitation, confusion and paranoia; he had responded fairly well to antipsychotics but was inconsistent in using his medications.  The diagnosis was psychosis of undetermined type.
 
The Veteran received VA inpatient treatment in April-July 1984, having been brought in by his family.  The discharge diagnosis was uncompensated paranoid schizophrenia and excessive alcohol usage.

In April 1985 the Veteran was committed to State Hospital by the probate court following complaint the Veteran had assaulted his wife, threatened to kill the petitioner and refused to take his medication.

The Veteran received VA inpatient treatment for paranoid schizophrenia in July 1985.

The Veteran received VA inpatient treatment in December 1986 to January 1987 for symptoms including depression, paranoia, insomnia, inability to relate to people or to cope with the outside world, and auditory hallucinations; the discharge diagnosis was paranoid-type schizophrenia.  He received inpatient treatment for the same diagnosis in February 1987, in February-April 1987, in April-August 1987, in August 1987 and in December 1987-April 1988.

The Veteran received VA inpatient treatment for chronic undifferentiated-type schizophrenia in January 1988; he received VA inpatient treatment for paranoid schizophrenia in February 1988.

The Veteran's mother brought him to the emergency room of EAMC in February 1988, stating he had run away from VA three weeks earlier but had now fallen in the bathroom due to seizure.  The clinical diagnosis was personality disorder. 

The Veteran received inpatient treatment at EAMC in March 1988 for diagnosed mixed substance abuse.

The Veteran had VA inpatient treatment in October-November 1988 for diagnosed schizoaffective-type schizophrenia.

The file contains a letter to VA dated in March 1992 and signed jointly by a psychiatrist and a case manager at EAMC.  The letter states the Veteran had first presented to EAMC for treatment in October 1981.  The Veteran had been incarcerated recently for several years for selling cocaine to an undercover police officer.  The Veteran continued to currently receive treatment on an outpatient basis at East Alabama Mental Health Center.  
 
A decision by SSA in May 1992 continued the Veteran's disability payments for schizophrenia, based on a finding he had been continuously disabled since June 1979.
      
The RO issued a rating decision in February 1995 that denied service connection for a nervous disorder, based on a finding that a nervous disorder was not shown to have been incurred in or aggravated by active service.  The Veteran appealed, asserting that during service somebody dropped "windowpane" LSD into his coffee and also cited having been in a medical holding unit at the time of his discharge.  As noted below, the Board eventually denied the Veteran's appeal.

The file contains a letter to VA dated in October 1995 and signed by an outpatient therapist at EAMC.  The letter details the treatment EAMC provided to the Veteran beginning in October 1981.  The Veteran's current diagnosis was chronic paranoid-type schizophrenia, alcohol abuse, cocaine abuse and personality disorder NOS.  

The Veteran received VA inpatient treatment in May-July 1996, having been committed for agitation, delusional disorders and inappropriate behavior.  The diagnosis was bipolar disorder.

Treatment records from Greil Memorial Psychiatric Hospital show the Veteran received inpatient treatment during the period March to June 1997, having been committed by court order.  The Veteran was noted to have a history of making threats and picking fights, although he insisted having not done such things and stated his family was only after his money, and he denied alcohol or drug problems.  The discharge diagnosis was severe bipolar I disorder in manic phase with psychosis, polysubstance dependence and narcissistic personality disorder.

The Veteran testified before the Board in October 1997 that prior to service he was a straight-A student who was attending university in the 9th grade.  However, while in the 10th grade he enlisted on his 17th birthday because his girlfriend was pregnant and he wanted to do the right thing.  He had never used drugs prior to service, but while at sea his shipmates put LSD into his coffee, which caused the Veteran to have a permanent chemical imbalance.  He was not aware of having a nervous problem until after he was discharged.  The Veteran was in a medical holding unit until he was discharged, but he did not know at the time why he was being treated.  
 
The Veteran received VA inpatient treatment in January February 1998 on commitment by the probate court for being unmanageable.  The diagnosis was bipolar disorder.

The Veteran had a VA examination in March 1998 in conjunction with his claim for entitlement to regular aid and attendance of another person.  The examiner noted the Veteran had a history of becoming dangerous to himself and others when he stopped taking medications.  The current diagnosis was bipolar disorder.

The Veteran testified before the Board at the RO ("Travel Board" hearing) in July 2001 that he had no mental problems prior to service.  While the Veteran was overseas, "they" dropped "acid" in his coffee; the Veteran went to the chaplain, and the chaplain put him in the hospital.  The Veteran remained in the hospital for about three months, during which time he was hypnotized and "brainwashed" by psychiatrists 6-7 times per day.  He did not receive a diagnosis at that time, but 7-8 months after discharge from service the Veteran sought treatment from VA and found out he had schizophrenia.  He endorsed having had hallucinations and similar symptoms of schizophrenia in service.

 VA mental health clinic records from the period June 2001 to June 2002 show continuous treatment for paranoid schizophrenia.  During that period the Veteran frequently voiced his concern about getting service connection.

In December 2001 the Board issued a decision denying the Veteran's request to reopen his claim for service connection for schizophrenia, based on a finding that new and material evidence had not been received since the previous Board decision in September 1982.

The Veteran had a VA examination by a psychiatrist in March 2003.  The Veteran stated that during service he worked in the ship's boiler room and was always under stress because he was afraid the boiler would explode.  After he left his ship he went to Charleston to await his next assignment, and while there he experienced a nervous breakdown with onset of delusions.  Thereafter, he was treated almost continuously for schizophrenia.  The psychiatrist performed an MSE and noted observations in detail.  The psychiatrist diagnosed current paranoid-type schizophrenia, chronic and severe.  The examiner stated the etiology of schizophrenia is not know, but is believed to be a heterogeneous disorder that is an end state deriving from different initial conditions and is influenced by the patient's biopsychosocial environment.     

In September 2004 the Veteran presented to the VA MHC complaining that he should be service-connected because "a bunch of white boys" had put "acid" in his drink during service.  The Veteran requested a physician's endorsement that his current psychiatric disorder was related to service; he was allowed to ventilate but no such endorsement was entered into the record.

Similarly, a VA psychiatrist's outpatient note in September 2004 states the Veteran was concerned about not being service-connected.  The Veteran endorsed having been in drug rehabilitation during service.  The psychiatrist diagnosed current psychotic disorder NOS but did not enter an opinion stating a relationship between the disorder and service.  In October 2005 the same VA psychiatrist changed the current diagnosis back to chronic schizophrenia.

The Veteran's instant claim for service connection for PTSD was received in June 2007.  In a Statement in Support of Claim received in October 2007, and in a stressor statement in November 2007, the Veteran asserted his in-service stressor was having someone drop some kind of pills in his coffee to keep him awake.

A VA psychosocial assessment in July 2007 records the Veteran endorsed having been incarcerated on three different occasions, each time for a period of one year or more and each time related to a drug-related conviction.  The Veteran denied having experienced combat but stated he was always felt "trapped" while in the boiler room; on one occasion a boiler blew up and caused several deaths, but he was in another part of the ship at the time.  The Veteran reported he began using drugs during service as a means of coping with stress.  

The file contains a VA Memorandum dated in June 2008 constituting a formal finding that the Veteran's reported in-service stressor was not sufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) for verification.

The file contains a VA mental health outpatient nursing note in June 2008 showing the Veteran reported for a routine injection of haloperidol, performed for control of psychotic symptoms.  Significantly, PTSD screen was negative.

The instant rating decision on appeal, issued in June 2008, denied service connection for PTSD.  The Veteran filed a Notice of Disagreement (NOD) in October 2008 and a substantive appeal in July 2009 but did not provide any additional evidence in support of his claim.

On review of the evidence above, the Board notes the Veteran has not been diagnosed with PTSD or any other anxiety disorder.  Accordingly, the question of in-service stressors is rendered moot.  

The question of entitlement to service connection for schizophrenia is not on appeal before the Board because the claim was previously finally denied and the Veteran has not requested the claim be reopened.  

In regard to the remaining diagnosed disorders (toxic psychosis, personality disorder, bipolar disorder and psychotic disorder NOS), the first element of service connection - medical evidence of a claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the Board notes at the outset that personality disorders are deemed to be congenital or developmental abnormalities and are not considered being disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection for that diagnosis cannot be considered.

Of the remaining diagnoses (toxic psychosis, bipolar disorder and psychotic disorder NOS), there is no medical evidence or opinion showing an etiological relationship between any of these disorders and service.  STRs are negative for any psychiatric symptoms, and there is no indication that a psychotic disorder of any diagnosis was manifest to a compensable degree (indeed, to any degree) during the first year after discharge from service.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) for a psychotic disorder (specifically, toxic psychosis and psychotic disorder NOS) is not applicable.

 VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran's lay evidence is intended to assert an etiological relationship between his post-service psychiatric disorder(s) and service, the Veteran as a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  However, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In that regard, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465, 469. 

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's assertion of having been treated for a psychiatric disorder in service is inconsistent with the medical documentation of record and thus not credible.  Although the Veteran cites having been in a medical holding unit at the time of his separation, he was clearly in that unit for the purpose of drug rehabilitation prior to discharge as demonstrated by the specific title of the facility to which he was assigned (Naval Drug Rehabilitation Center) and further demonstrated by the psychiatric evaluation of "normal" on his separation examination.  

The Board also finds the Veteran's testimony before the Board in July 2001, to the effect that he was diagnosed by VA with a psychotic disorder within 6-7 months after separation from service, is internally inconsistent with his testimony in September 1980 in which he admitted having not sought treatment for 2 years after discharge from service.  Such assertion is also inconsistent with the VA treatment note in January 1978 in which no previous diagnosis was recorded; the first psychiatric diagnosis of any kind (schizophrenia) was recorded by VA in March 1978.

The Veteran has reported that his problems are due to shipmates putting substances into his coffee.  Again, his reports are inconsistent.  He sometimes represented the substance as LSD and sometimes as stimulants intended to keep him awake; he sometimes represented the action as hostile ("a bunch of white boys") and sometimes as collegial.  At any rate, there is no indication that such an action occurred or that his current psychiatric disorders are due to such an action.  The Board notes in that regard that the Veteran's belief that he was victimized by the action of his shipmates is consistent with his diagnosis of paranoid schizophrenia, which has in fact been the most consistently-diagnosed of his various disorders.  Further, the Veteran is shown to have a history of abusing substances including alcohol, marijuana, speed, PSC, cocaine, heroin, mescaline and "downers," so his assertion that all his problems stem from one innocent exposure in service is inconsistent with the record.

Finally, the Board observes that the Veteran's credibility is undermined by his delusional paranoia, by his bad character as evidenced by three convictions for narcotics-related offenses, and by his focus on monetary gain as shown by the VA treatment notes in September 2004.  

In sum, based on the evidence and analysis above the Board concludes the Veteran does not have an acquired psychiatric disorder that was incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.





ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


